Determination unanimously confirmed, without costs. Memorandum: The Commissioner revoked petitioner’s license as of October 18, 1967. Petitioner secured a stay of the revocation pursuant to an order to show cause of Special Term of Onondaga County on October 26, 1967 returnable on November 13, 1967. Thereafter, on December 27, 1967, Special Term transferred the proceeding to this court, continued the stay but provided that it “is hereby vacated if petitioner fails to perfect this transfer at the March [1968] term of said Court ”. The stay now has been in effect one year and 5 months. Our records reveal no effort was made to effect the surrender of petitioner’s license, or to cause the matter to be heard earlier than on the date of argument. A case involving revocation of an operator’s license for refusal to take a test pursuant to section 1194 of the Vehicle and Traffic Law, as in the instant case, decided by our court at *1004the February Term, involved a stay of revocation for more than 13 months. In that ease no effort was made to prosecute the proceeding or revoke the stay during that period of more than one year. We ta^e note of this, for we have found that long periods of stay have been the rule rather than the exception in many cases involving revocation of licenses upon the charge of driving while intoxicated. We recommend that any order staying the revocation of an operator’s license should by its terms indicate the specific period during which the stay will be operable and if the appeal is not heard, or the review had, by the termination date, immediate steps should be taken to cause surrender of the license. The adoption of such a practice would make for speedy disposition of these matters and would prevent the delays which in many eases have extended over periods of years. Such a practice would be in the interest of the safety of users of the highway as well as the elimination of undue delays in the prosecution of these matters. (Review of determination revoking petitioner’s operator’s license, transferred by Order of Onondaga Special Term.) Present—Goldman, P. J., Del Veechio, Witmer, Moule and Bastow, JJ.